DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.

Response to Amendments and Arguments
 	Applicant’s amendments filed on 12/13/21 were fully considered.  Applicant’s arguments were also fully considered, but were not persuasive.  
	Applicant argues that Huatari does not teach a message to a manager after a network device determines that a client device is unrecognized.  The examiner disagrees.
	Huatari keeps track of recognized client devices via use of two lists, one being a list of clients permitted to join the network and a blacklist of clients not permitted to join (paragraph 32).  Any client device not on that list are unrecognized and any that are on it are recognized and as discussed also in paragraph 32, when a recognized client device attempts to access the network, a determination as to whether to allow access or without sending an alert or awaiting for feedback.  Paragraphs 27-29 discuss what happens when a new client device (i.e. one that is not recognized) attempts to access the network.  When such a new client device attempts to do so an access point sends an access point to a master control device which then sounds another alert (i.e. some sort of audible sound) indicating that a new client is attempting to access the network and a determination is needed by a user whether to allow access or not.  The signal from the access point to the master control device can be considered the message to a manager/master control device.
	Applicant also argues that Huatari does not teach the newly added claim limintation recited in claims 1 and similarly claim 14.  The examiner disagrees, see rejection below for further explanation and citation of Huatari teaching the new limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-9, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huotari et al (US 2009/0122787).
Claims 1 and 14:
	As per claim 1, Huotari discloses:
automatically detecting with a network device of the secure network
whether a client device requesting access to the secure network is a known client device on a list maintained by the network device or an unrecognized client device that is not on the list (paragraphs 19, 27-28, and 32; Control logic 123 of the WAP 120 (i.e. the claimed network device) causes the WAP to send a signal to the master 100 to determine whether an unrecognized/new client 170 is allowed to associate with WAP.  As this detecting is done by the control logic, it is done automatically since it does not involve a user.  Further, as discussed in paragraph 32, clients allowed access to the network are tracked via a list of clients permitted to join.  Clients that aren’t allowed are tracked via a blacklist.  Any clients not found in one of these two lists are “new”/“unknown” and must go through a process where a user decides whether to allow or deny access to the requesting client device);
automatically blocking with the network device access to the secure network by the client device based on the client device being detected as an unrecognized client device during the automatically detecting step (paragraphs 28-32; As discussed in paragraph 32, only clients found in the list of clients permitted to join the network list are allowed to join.  If a client is new/unknown, it cannot be on the permitted list, thus must be automatically blocked, at least until a user allows access as discussed in paragraphs 29-30.  Further, note that as discussed in paragraph 31, if a user does not give feedback, the default behavior for the client is that the client’s access is blocked
automatically causing a message in electronic form to be sent from the network device to a manager of the secure network based on the client device being detected as an unrecognized client device during the automatically detecting step as another level of security, the message seeking a response from the manager as to whether access to the unrecognized client device should be granted or denied (paragraphs 19-20 and 27-32; The master 100 is considered the claimed manager.  The master receives a message from WAP 120 upon detection of a new client attempting to associate/access the network.  A first level of security are use of the two lists discussed in paragraph 32, while the message sent from the access point upon detection of a new client as discussed in paragraphs 27-28 for a user to decide whether to allow a new/unknown client access to the network is another level of security.  The client being automatically denied if the user does not give feedback (as discussed in paragraph 31) is yet another level of security on top of the lists and message sent from the access point); and
automatically adding identification information of the unrecognized client device to the list of known client devices when the response is received and granting or denying access based on the response (paragraphs 31-32; Access is allowed or denied  and the new/unknown client is added to a white or black list to automate future access by the client.  The white list or “list of clients permitted to join the network 220” and the clients in the blacklist are considered the claimed list of known clients).

The rejection of claim 1 applies, mutatis mutandis, to claim 14.

Claim 3:


Claim 4:
	Huotari further discloses wherein the list includes a blacklist of identification information of known client devices that are automatically to be denied access to the secure network by the network device (paragraph 32).

Claims 7 and 15:
	As per claim 7, Huotari further discloses wherein the secure network is a wireless local area network (WLAN), wherein the network device is customer premise equipment (CPE), a gateway device, or a WiFi router of the secure network that has access to the Internet, and wherein the network device transmits the message to the manager via the Internet (paragraphs 14, 16, 19, and 59; Note the WAP is a CPE and as discussed in paragraph 14, can be integrated with the router and modem as a single unit, thus is also a WiFi router connected to the Internet).
The rejection of claim 7 applies, mutatis mutandis, to claim 15.

Claims 8 and 19:
	As per claim 8, Huotari further discloses wherein the network device performs at least one of (directly) sending the message and receiving the response (paragraphs 19 Direct communication between the WAP and master device for sending and receiving messages).
The rejection of claim 8 applies, mutatis mutandis, to claim 19.

Claim 9:
	Huotari further discloses wherein the network device communicates with a cloud server for at least one of having the message sent and having the response received (Fig 1 and paragraph 15; Wireless connection between the access point and telephone, thus cloud communication is used).

Claim 13:
	Huotari further discloses wherein the client device is selected from the group consisting of a smartphone, smartwatch, tablet computer, lap-top computer, wearable device, smartwatch, smart appliance, smart television, computer, lap top computer, tablet computer, and wireless personal electronic device (paragraph 16).

Claim 16:
	The rejection of claims 3 and 4 combined, applies, mutatis mutandis, to claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 10-12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al (US 2009/0122787) in view of McLaughlin et al (US 2013/0014248).
Claims 2 and 17:
	As per claim 2, Huotari does not disclose, but McLaughlin discloses wherein the identification information is a Media Access Control (MAC) address of the client device (paragraphs 61 and 66).  
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate McLaughlin’s teachings into Huotari’s invention such that the identification information is a Media Access Control (MAC) address of the client device.  The rationale for why one of ordinary skill in the art would find it obvious to do so is that doing so is nothing more than simple substitution of one known element (i.e. type of client identifying information) for another to achieve predictable results (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
The rejection of claim 2 applies, mutatis mutandis, to claim 17.

Claim 10:
	Houtari further discloses wherein said steps of detecting, causing, and adding are part of a security system for granting or denying access to client devices to the secure network (paragraphs 29-31; Valid pin use required).
	Houtari does not disclose, but McLaughlin discloses the security system being part of a single factor of a multi-factor authentication security system (paragraphs 26-

Claim 11:
	As per claim 11, McLaughlin makes obvious wherein said steps of detecting, causing, and adding are part of a second or subsequent factor of a multi-factor authentication security system, and wherein the first-factor of the multi-factor authentication security system must be passed before said steps of detecting, causing, and adding occur (Fig 6).  Note that multi-factor authentication is used and in Figure 6, a first factor must pass authentication before the latter authentication is done.  

Claim 12:
	McLaughlin further discloses wherein the first-factor requires accurate submission of a pre-set secret password (paragraphs 62 and 64).

Claim 20:
	As per claim 20, Huotari discloses wherein the at least one processor is further configured toexecute the one or more instructions to provide a security system for granting or denying access to client devices in the secure network (paragraphs 29-31).  
	Huotari also does not disclose, but McLaughlin discloses wherein the multi-factor authentication security system includes a first-factor requiring accurate submission of a pre-set secret password, and wherein a second or subsequent factor of the multi-factor authentication security system is provided by the list maintained by the network device (paragraphs 26-27 and 64-65; User password authentication for the first factor authentication and device id/MAC address for the second factor authentication).



Claims 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huotari et al (US 2009/0122787) in view of Wang et al (US 9,961,079).
Claim 5:
	Huotari does not disclose, but Wang discloses wherein the message is selected from the group consisting of a text message sent to a phone number of the manager, an 
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Wang’s teachings into Huotari’s invention such that Huotari’s message from the WAP’s control logic was instead selected from the group consisting of a text message sent to a phone number of the manager, an email sent to an email address of the manager, or an electronic message sent to an app accessible by the manager.  
The rationale for why one of ordinary skill in the art would find it obvious to do so is that doing so is nothing more than simple substitution of one known element (i.e. type of message) for another to achieve predictable results (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Claim 6:
	Huotari further discloses further comprising the step of requesting a phone number, email address, or username of an app to be input by the manager during setup of the network device (paragraphs 53-54; Phone number needs to be set up at some point for successful message delivery to phone).
	Note that a manger device/program requesting the user input a phone number, email address, or user name for an app as part of a system or software setup was also something that was well known in the art prior to the effective filing date of applicant’s claimed invention.  It would have been obvious for one of ordinary skill in the art to modify Huotari’s invention to have the manager request a user to input a phone number, 

Claim 18:
	Claim 18 recite limitations substantially similar to what is recited in both claims 5 and 6, thus the rejections of claims 5 and 6 apply, mutatis mutandis, to claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PONNOREAY PICH/Primary Examiner, Art Unit 2495